Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Election/Restriction
GROUP 1
This application contains claims directed to the following patentably distinct species:
Species A, wherein the system is configured to sense nerve traffic at a first sensing site in the first sensing mode and sense nerve traffic at a second sensing site in the second sensing mode, as in claim 3;
Species B, wherein the system is configured to sense a first single physiologic parameter in the first sensing mode and a second single physiologic parameter in the second sensing mode;
Species C, wherein the system is configured to sense a single physiologic parameter in the first or second sensing mode and a composite physiologic parameter in the other sensing mode, as in claim 10;
Species D, wherein the system is configured to sense a first composite physiologic parameter in the first sensing mode and a second composite physiologic parameter in the second sensing mode, as in claim 7;
The species are independent or distinct because they are mutually exclusive. In addition, these species are not obvious variants of each other based on the current record.
GROUP 2
This application contains claims directed to the following patentably distinct species:
Species 1, wherein switching the first and second site modes are recording parasympathetic or sympathetic traffic, as disclosed in par. 0053 of the PGPUB;
Species 2, wherein switching the first and second site modes are recording afferent or efferent traffic, as disclosed in par. 0053 of the PGPUB;
Species 3, wherein switching the first and second site modes are switching from atrial to ventricular monitoring, as disclosed in par. 0053 of the PGPUB;
The species are independent or distinct because they are mutually exclusive. In addition, these species are not obvious variants of each other based on the current record.
GROUP 3
This application contains claims directed to the following patentably distinct species:
Species I, wherein switching the first and second parameter modes are sensing impulse width or sensing impulse magnitude, as in claim 11 and par. 0053 of the PGPUB;
Species I, wherein switching the first and second parameter modes are sensing a burst of nerve traffic or a trend of nerve traffic, as in claim 12 and par. 0053 of the PGPUB;
The species are independent or distinct because they are mutually exclusive. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species FROM EACH GROUP, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 2, 15 and 18 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Each species would require its own field of search, as defined by MPEP 808.02(c).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446.  The examiner can normally be reached on Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Eric D. Bertram/Primary Examiner, Art Unit 3792